Case: 2:20-cv-05924-EAS-CMV Doc #: 1-1 Filed: 11/17/20 Page: 1 of 1 PAGEID #: 16

PROBATE COURT OF Pike COUNTY, OHIO

IN THE MATTER OF THE GUARDIANSHIP OF Thomas Allen Eten. kj
rik

| FEB 26 2020

ao

4
aa
Se

CASE NO. 20192010

LETTERS OF GUARDIANSHIP

 

[R.C. 2111.02] ROBERT | N. ROSENBERGER |
. PROBATE JUDGE
Thomas Allen Friend “ig appointed Guardian of
Thomas Allen Friend, Jr. yan x Incompetent Minor.

 

Guardian's powers are:
All powers conferred by the laws of Ohio and rules of this Court over the ward's:
X__ Person and Estate Person Only Estate Only
Limited to

 

 

 

 

Those guardianship powers, until revoked, are for an:
X Indefinite time period

Definite time period to

 

The above named Guardian has the power conferred by law to do and perform all the duties of
Guardian as described. No expenditures shall be made without prior om authorization.

 

 

2/20/20 a bi
Date “PROBATE JUDGE jerome D. Catanzaro
al Ratired Assigned
NOTICE TO FINANCIAL INSTITUTIONS Probate Judge

Funds being held in the name of the within-named Ward shall not be released to Guardian
without a Court order directing release of a specific fund and amounts thereof.

 

 

CERTIFICATE OF APPOINTMENT AND INCUMBENCY

The above document is a true copy of the original kept by me as custodian of this Court. It

constitutes the appointment and letters of authority of the named guardian, who is qualified and
acting in such capacity.

ROBERT N, ROSENBERCE,;

A kael

Probate Judge UDGE
wit CO Hite

(Seal) Deputy Clerk
Hos 2b, AIAO

ae
PLAINTIFF’S
EXHIBIT
15.4 LETTERS OF GUARDIANSHIP

 
